USCA4 Appeal: 21-7758     Doc: 12         Filed: 04/18/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7757


        ROGER LEN ERVIN,

                            Plaintiff - Appellant,

                     v.

        CORIZON HEALTH;           MATTHEW            CARPENTER,    P.A.;     ASRESAHEGN
        GETACHEW,

                            Defendants - Appellees.



                                              No. 21-7758


        ROGER LEN ERVIN,

                            Plaintiff - Appellant,

                     v.

        CORIZON HEALTH; ASSISTANT DIRECTOR WILLIAM BEEMAN; HOLLY
        PIERCE, RN Practitioner; MATTHEW CARPENTER, P.A.; FRANK B. BISHOP,
        JR., Warden NBCI; JEFF NINES, Assistant Warden NBCI,

                            Defendants - Appellees.


        Appeals from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:21-cv-02386-ELH; 1:19-cv-01666-ELH)


        Submitted: April 14, 2022                                          Decided: April 18, 2022
USCA4 Appeal: 21-7758      Doc: 12         Filed: 04/18/2022    Pg: 2 of 4




        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Roger Len Ervin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7758       Doc: 12         Filed: 04/18/2022     Pg: 3 of 4




        PER CURIAM:

               In these consolidated appeals, Roger Len Ervin seeks to appeal the district court’s

        order, filed in both cases, denying his request for a temporary restraining order (TRO) in

        No. 21-7757, and denying his postjudgment motion in No. 21-7758. We dismiss the

        appeals for lack of jurisdiction.

               Appeal No. 21-7757: This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        Because this court lacks jurisdiction to review the denial of a TRO, absent extraordinary

        circumstances not present here, we dismiss No. 21-7757 for lack of jurisdiction. See Office

        of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301, 1303-05 (1985).

               Appeal No. 21-7758: In civil cases, parties have 30 days after the entry of the

        district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless

        the district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the

        appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a

        civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order denying Ervin’s postjudgment motion on October

        5, 2021. Ervin filed the notice of appeal on November 8, 2021. 1 Because Ervin failed to




               1
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Ervin could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                      3
USCA4 Appeal: 21-7758      Doc: 12         Filed: 04/18/2022     Pg: 4 of 4




        file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

        we dismiss No. 21-7758 for lack of jurisdiction. 2

               Accordingly, we dismiss both appeals for lack of jurisdiction. We further deny

        Ervin’s motions to appoint counsel. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       DISMISSED




               2
                 To the extent Ervin challenges the district court’s May 14, 2020, order denying
        relief on his 42 U.S.C. § 1983 complaint, or the court’s October 21, 2020, order denying
        his Fed. R. Civ. P. 59(e) motion to alter or amend the judgment, we conclude that his notice
        of appeal was likewise untimely as to those orders.

                                                     4